Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 14 December 2020, IDS, filed 14 December 2020, and IDS, filed 14 December 2020, to the Original Application, filed 30 September 2019.

2. 	Claims 1-22, renumbered as 1-10, 12-22, and 11, respectively, are allowed.



Information Disclosure Statement

3.	The information disclosure statements (IDS) submitted on 14 December 2020 were filed after the mailing date of the original application on 30 September 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Reasons for Allowance

4. 	Claims 1-22, renumbered as 1-10, 12-22, and 11, respectively, are allowed.

5. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1 and 11, renumbered as 1 and 12, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… at least one hosted application comprising a background page including instructions for implementing logic of the hosted application to provide a user interface of the hosted application;


when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


6.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Fujimaki (U.S. Publication 2009/0137202 A1) discloses an information distribution system.
	- Skirpa (U.S. Publication 2012/0010995 A1) discloses web-content capturing, packaging, and distribution.
	

. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

9. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176